DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-25 were cancelled by the pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2021.
Drawings
The drawings are objected to because the line for reference character “42,” i.e., counterweight, points to the “second drive shaft segment, 50.” The line should be corrected to point to the proper structure corresponding to the counterweight or the reference character should be corrected to represent the structure being designated.  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 2-5 recite, “the motor including a front end and a back end, the front end including a front face defining a first vertical plane, and the back end including a rear face opposite the front face, the rear face defining a second vertical plane parallel to the first vertical plane…” Examiner notes that this is a handheld device capable of being held in an infinite number of positions, including a position in which the front and back ends of the motor, and correspondingly, the front and rear faces of the motor, are not in a vertical orientation. For example, the reciprocating saw may be held upward at an angle if the user is trying to cut an object at an elevated position. In such a scenario, it is unclear what defines the first and second planes as “vertical planes.” Examiner suggests defining a specific position for the reciprocating saw with respect to an 
	Claim 10 recites, “a lower gear case subassembly including the counterweight and a first driveshaft portion configured to drive the counterweight to reciprocate; and an upper gear case subassembly including the spindle and a second driveshaft portion configured to drive the spindle to reciprocate; wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies.” This limitations has the following issues:	● As currently written, the recitations of “a lower gear case subassembly,” “a first drive shaft portion,” “an upper gear case subassembly,” and” a second driveshaft portion” are unrelated to the “dual-eccentric scotch yoke mechanism.” It is unclear how the recitations of “a lower gear case subassembly,” “a first drive shaft portion,” “an upper gear case subassembly,” and” a second driveshaft portion” are related to the “dual-eccentric scotch yoke mechanism.”	● As set forth above in the 112(b) rejection for Claim 1, the scope of the “dual-eccentric scotch yoke mechanism” is not clear itself. Since the “dual-eccentric scotch yoke mechanism” is stated as including the spindle and the counterweight, it is unclear what structures also allow the spindle and the second driveshaft portion to be part of the upper gear case subassembly. It is unclear if the “upper gear case subassembly” includes an upper gear case portion in addition to including the spindle and second . It is unclear if the “lower gear case subassembly” includes a lower gear case portion in addition to the counterweight and the first driveshaft portion or if the “lower gear case subassembly” is formed by the spindle and the first driveshaft portion.	● Finally, Examiner notes this is a handheld device capable of being held in an infinite number of positions, including a position in which the lower gear case subassembly and upper gear case subassembly are not in lower and upper positions, respectively. For example, the reciprocating saw may be held such that the device is tilted sideways so the reciprocating blade can cut a horizontal line through a workpiece. In such a scenario, it is unclear what defines the lower and upper gear case subassemblies as such. Examiner suggests defining a specific position for the reciprocating saw with respect to an orientation shown in the drawings or describe a specific position in the Specification. Alternatively, the “lower gear case subassembly could be claimed as a “first gear case subassembly” and the “first driveshaft portion” being associated with the gear “38” being rotationally mounted with respect to the “first gear case subassembly” via torque bolt “106” positioned on an opposite side of the reciprocating saw from the spindle “20” with respect to the motor axis “36.” Additionally, the “upper gear case subassembly” could be claimed as a “second gear case subassembly,” the “second driveshaft portion” could be established as being “rotationally” mounted in the “second gear case subassembly” via a drive shaft bearing “66,” as shown in fig. 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrows et al (US patent 3,750,483), herein referred to as Burrows. 	Regarding Claim 1, Burrows discloses a reciprocating saw (fig. 1) comprising:
	a motor (40) defining a motor axis (“its axis coaxial with the cylindrical housing 18,” col. 1, lines 54-56), the motor including a front end (forward face of fan 58, wherein the fan is included by the motor) and a back end (the rear end of the rotor, annotated fig. 1), the front end including a front face (the front face of fan 58) defining a first vertical plane (the fan rotates in a plane perpendicular to the motor axis), and the back end including a rear face (the cylindrical face of the rotor) opposite the front face, the rear face defining a second vertical plane (the rotor rotates in a plane that is perpendicular to the motor axis) parallel to the first vertical plane; and
	a dual-eccentric scotch yoke mechanism (double drive assemblies 94 with two worm wheels 100, two counterweight sub-assemblies 104, and two cylindrical rollers 114 engaging with yoke 84) coupled to the motor (via motor shaft 46 and drive worm 90), the scotch yoke mechanism including 		a spindle (70) driven to reciprocate relative to the motor along a spindle axis parallel to the motor axis (col. 2, lines 8-15), the spindle including a rear end (annotated fig. 1) nearest to the motor, and

	wherein the spindle (70) is arranged above the motor (fig. 1; col. 2, lines 8-11) such that, as the spindle reciprocates forward and backward for each drive cycle (col. 3, lines 26-30), the rear end extends into a space defined between the first and second vertical planes during at least a portion of the drive cycle (fig. 1).
    PNG
    media_image1.png
    438
    817
    media_image1.png
    Greyscale

	Regarding Claim 2 Burrows discloses the motor (40) includes a fan (58) that defines one of the front face and the rear face (annotated fig. 1).
As best understood, Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (US Publication 2004/0255475), herein referred to as Hirabayashi.	Regarding Claim 1, Hirabayashi discloses a reciprocating saw (fig. 1) comprising:
	a motor (113) defining a motor axis (annotated fig. 7), the motor including a front end (forward face of fan, annotated fig. 7, wherein the fan is included by the motor) and a back end (annotated fig. 7), the front end including a front face (the front face of fan, wherein when the reciprocating saw is held with the motor axis in a horizontal orientation, the front and rear faces of the motor are aligned with respective first and second vertical planes); and
	a dual-eccentric scotch yoke mechanism (motion converting mechanism 121) coupled to the motor (via pinion (see annotated fig. 7) mounted on end of motor shaft 117 and bevel gear 123), the scotch yoke mechanism including: 		a spindle (slider 107) driven to reciprocate relative to the motor (paragraph 0057, lines 6-8) along a spindle axis (paragraph 0057, lines 4-6) parallel to the motor axis (annotated fig. 7), the spindle including a rear end (annotated fig. 2) nearest to the motor (113), and
		a counterweight (139) driven to reciprocate relative to the motor (paragraph 0061, lines 6-12) and opposite to the spindle (paragraph 0071, lines 13-15),
	wherein the spindle (107) is arranged above the motor (see fig. 7) such that, as the spindle reciprocates forward and backward for each drive cycle (paragraph 0057, lines 4-6), the rear end extends into a space defined between the first and second vertical planes during at least a portion of the drive cycle (annotated fig. 2).
    PNG
    media_image2.png
    657
    1021
    media_image2.png
    Greyscale
	Regarding Claim 2 Hirabayashi discloses the motor (113) includes a fan (annotated fig. 7) that defines one of the front face and the rear face (annotated fig. 7).	Regarding Claim 4, Hirabayashi discloses a pinion (annotated fig. 7) coupled to a motor shaft (117) of the motor, and a gear (123) that receives torque from the pinion (paragraph 0058, lines 4-5; annotated fig. 7), and wherein the dual-eccentric scotch yoke mechanism includes a driveshaft (crank 131 and cam plate 145 attached to rotating shaft 125 via eccentric pin 129 and bevel gear 123) that drives the spindle (107) and the counterweight (139) to reciprocate relative to the motor, and wherein the driveshaft receives torque from the gear (paragraph 0059, lines 1-6 and paragraph 0061, lines 1-12).	Regarding Claim 6, Hirabayashi discloses the driveshaft (131) includes a first driveshaft portion (145) that drives the counterweight (139), and a second driveshaft 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Hempe et al (US Publication 2003/0163924), herein referred to as Hempe.
	Regarding Claim 3, Hirabayashi fails to disclose the motor includes a circuit board that defines the other of the rear face and the front face.	However, Hempe teaches it is known in the art of reciprocating saws (fig. 1) driven by a motor having a front face defined by a fan (144) and a rear face defined by circuit board (172), wherein the rear face is opposite the front face relative to the motor axis (fig. 15). 	It would have been obvious to one having an ordinary skill in the art at the time of 
As best understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Griep et al (US Publication 2004/0261273), herein referred to as Griep.
	Regarding Claim 5, Hirabayashi fails to disclose a clutch assembly (94) that selectively transmits torque from the gear (26) to the driveshaft (hub 30).	However, Griep teaches it is known in the art of reciprocating saws (figs. 12 and 14) to provide a clutch assembly (94) formed between a driven gear (26C) and a hub (30C) that forms part of a driveshaft of the reciprocating motion conversion mechanism that selectively transmits torque from the gear (26C) to the driveshaft (hub paragraph 0060, lines 3-7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi with the teaching of Griep such that a clutch assembly is provided between the gear and drive shaft of Hirabayashi in order to “absorb an impact on the spindle 22C or the blade” (Griep, paragraph 0060, lines 7-8), wherein the impact results “from a blade lock-up” (Griep, paragraph 0011, line 5).
As best understood, Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Feldmann et al (US Patent 6,357,127), herein referred to as Feldmann. 
	Regarding Claim 7, Hirabayashi discloses the first driveshaft portion includes a first driveshaft segment, and the second driveshaft portion includes a second driveshaft segment.	Hirabayashi fails to disclose the second driveshaft portions includes both a second driveshaft segment and a crankshaft affixed to the second driveshaft segment. 	However, Feldmann teaches it is known in the art of reciprocating saws to provide a separate crankshaft (i.e., stroke length toggle, 30) on a portion of the drive shaft. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi with the teaching of Feldmann such that a separate crankshaft is affixed to the second driveshaft segfment of Hirabayashi in order to allow the user to adjust the stroke length of the reciprocating saw for cutting different materials.	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Popik et al (US Patent 6,568, 089), herein referred to as Popik and further in view of Ono (US Patent 6,226,877) teaches an upper (4) and lower (3) gear case.
	Regarding Claim 10, Hirabayashi discloses a gear case (103a) in which a first driveshaft portion (cam plate 145) configured to drive the counterweight (139) to reciprocate (paragraph 0062, line 2); and a second driveshaft portion (131, 133) configured to drive the spindle (107) to reciprocate (paragraph 0062, line 1).	Hirabayashi fails to disclose a lower gear case subassembly including the counterweight and a first driveshaft portion configured to drive the counterweight to reciprocate; and an upper gear case subassembly including the spindle and a second driveshaft portion configured to drive the spindle to reciprocate; wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies.	However, Popik teaches it is known in the art of reciprocating saws (figs. 1 and 3) to provide a lower gear case subassembly (lower housing, 400b) including a counterweight (“[c]ounterweight 550 is supported for this reciprocating motion by slides 553, which ride inside slots 403 formed in lower housing 400b of the drive housing 400,” col. 7, lines 36-38) and a first driveshaft portion (eccentric shaft 528) configured to drive the counterweight (550) to reciprocate (col. 7, lines 39-47) and an upper gear case subassembly (upper housing, 400a) including a spindle (reciprocating shaft 541; “[w]ith reference to figs. 3 and 9, seal assembly 410 is positioned between the reciprocating shaft 541 of the reciprocating shaft assembly 540 and the upper housing 400a of the  and a second driveshaft portion (crank gear 520 and eccentric crank shaft 530) configured to drive the spindle to reciprocate (col. 6, line 57-col. 7, line 6), wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies (see figs. 3 and 7, wherein the joining of the upper and lower gear case subassemblies requires the coupling of the drive driveshaft portion and the second driveshaft portion). 	Additionally, Ono teaches it is known in the art of reciprocating tools (figs. 1 and 2) to provide a lower gear case subassembly (i.e., gear housing 3) including a gear (10) rotationally mounted therein via gear shaft (9); and an upper gear case subassembly (gear cover 4) including the spindle (slider 12) and a second driveshaft portion (crank pin 11) configured to drive the spindle to reciprocate (col. 3, lines 58-61); wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies. Examiner notes the spindle (12) is slidably mounted in the upper gear case subassembly (4) for reciprocating movement via bearing elements (13), as shown in fig. 2A.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hirabayashi with the teaching of Popik and Ono such that the gear case is formed as two subassemblies that are preassembled separately and joined together to form the complete motion conversion mechanism is in order to facilitate a construction of the reciprocating motion conversion mechanism with a sealing structure … for effectively preventing entry of dust and water into a body housing of the tool, thus ensuring greater durability for the tool” (col. 1, lines 35-39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Forsberg (US Patent 2,639,737) discloses a jigsaw (fig. 1) with a double eccentric mechanism driving a (spindle (51) and a counterweight (45), wherein the spindle and counter weight are both reciprocally supported on guide rails (46).	● Bos et al (US Patent 3,729,823) discloses a reciprocating saw with a driveshaft comprised of at least a first driveshaft portion (48) driving a counterweight (86) and a second driveshaft portion (46) driving a spindle (tubular member 60).	● Gloviak (US Patent 3,943,782) discloses a motion conversion mechanism with multiple eccentric lobes offset from one another (fig. 1A).	● Kendzior (US Patent 4,145,811) discloses a reciprocating saw (fig. 2) with a driveshaft (fig. 3) formed from at least a first drive shaft portion (54, 75) and a second drive shaft portion (53, 65).	● Sugita et al US Patent 9,573,207) shows a reciprocating motion conversion mechanism (fig. 2) for a saw with drive shaft portion (crank plate 32) with a pin that is received with a bore of an eccentric hub (eccentric boss portion 30b).	● Serdynski et al (US Publication 2006/0117580) discloses a reciprocating saw with a pair of guide rails (174, 176) within a gear case (114) that houses the reciprocating motion conversion mechanism (fig. 14), wherein the guide rails guide the reciprocating movement a counterweight (140).	● Naughton et al (US Publication 2013/0019483) discloses a reciprocating saw (fig. 4) with a spindle (64) mounted parallel to the motor (36)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 1, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724